DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment and request for RCE, and IDS, all filed 04/29/2021.

	Claims 23-34 are pending. 

Applicants stated in the first page of the remarks filed 04/29/2021 that: “Claims 26, 28-30 and 34 have been canceled without prejudice or disclaimer. In making this cancellation without prejudice, Applicants reserve all rights in these claims to file divisional and/or continuation patent applications.” However, it is noted that in the copy of amended claims filed 04/29/2021 claims 26, 28-30 and 34 are identified as “withdrawn”. Therefore the status of claims 26, 28-30 and 34 is maintained as withdrawn without traverse.

Claims 23-25, 27, 31-33 are subject of this office action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this 04/29/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-25, 27, 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are amended to recite “organic capping pharmaceutically active agent”. With careful review of the specification, nowhere applicants disclosed organic capping pharmaceutically active agents. In paragraph [0044] of the published application, 
“….said at least one capping pharmaceutically active agent it should be understood to encompass an active agent that is acting as a pharmaceutical drug for the treatment of a disease, disorder or a symptom of a subject…”.

In paragraph [0045] of the published application applicants disclosed:
“In some embodiments said at least one loaded pharmaceutically active agent and said at least one capping pharmaceutically active agent are selected for use in the treatment of cancer.”

The disclosure implies the “capping pharmaceutically active agent” can be organic or inorganic. Applicants did not disclose if the capping pharmaceutically active agent is organic or inorganic. If applicant contends there is support for this limitation, then applicant is requested to specify the page and line of said support. In accordance to MPEP 714.02, applicant should specifically point out to where in the disclosure a support for any amendment made to the claims can be found. Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").	 
In the instant case, the specification gives no guidance to one of ordinary skill in the regarding “organic capping pharmaceutically active agent”. The expression “organic capping pharmaceutically active agent” is recited without partial or complete description of “organic capping pharmaceutically active agent”. This does not convey to one of ordinary skill in the art that applicants were in possession of the claimed subject matter. One of ordinary skill in the art could not recognize or understand the “organic capping pharmaceutically active agent” from its mere recitation. Claims employing limitation at the point of novelty, such as applicants’, neither provide those elements required to practice the inventions, nor “inform the public” during the life of the patent of the limits of the monopoly asserted. The expression could encompass myriad of compounds, known or unknown, and applicants claimed expression represents only an invitation to experiment regarding possible organic active agent. 
Regarding the requirement for adequate written description of chemical entities, Applicants' attention is directed to MPEP § 2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F. 3d 1559, 1568 (Fed. Cir. 1997), cert denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish list or plan for obtaining the claimed chemical invention." Eli Lilly, 119 Enzo Biochem Inc. v. Gen-Probe Inc., 296 F. 3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. At 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216,225 (W.D.N.Y. 2003). 
Applicant has failed to provide any written description for “organic capping pharmaceutically active agent” in the instant specification. As such, it is not apparent that Applicant was actually in possession of, and intended to use, within the context of the present invention, any “organic capping pharmaceutically active agent” at the time the present invention was made.
With the exception of the specifically disclosed drugs, the skilled artisan cannot envision the detailed drugs encompassed by “organic capping pharmaceutically active agent”.  Adequate written description requires more than a mere statement that it is part of the invention. 
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.
As outlined in Univ. of Calf. V. Eli Lilly, 43 USPQ 2d 1398, 1406 (Fed. Cir. 1997), a description of a genus can comprise a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. This is analogous to enablement of a genus under Section 112, Para. 1, by showing the enablement of a representative number of species within the genus. Mere indistinct terms (here the word "analog"), however, may not suffice to meet the written description requirement.
A genus such as “organic capping pharmaceutically active agent” can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has substantial variance, the disclosure must describe a sufficient number of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not specifically define what constitutes a In re Gostelli, 10 USPQ 2d 1614, 1618 (Fed. Cir. 1989), holding that the disclosure of two compounds within a subgenus did not adequately describe such subgenus. 
The instant specification does not describe specific “organic capping pharmaceutically active agent”. Accordingly, the expression “organic capping pharmaceutically active agent” as used currently by instant claim 23 are deemed so indistinct that it fails to reasonably convey to one skilled in the art that applicant was in possession of a representative number of species within that genus.
To satisfy the written description requirement, the applicant does not have to utilize any particular form of disclosure to describe the subject matter claimed, but the description must clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed. Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed.Cir.2008) (quoting In re Alton, 76 F.3d 1168, 1172 (Fed.Cir.1996)). In other words, the applicant must `convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent. 
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed.Cir. 2005). The requirement serves a teaching function, as a quid pro quo in which the public is given meaningful disclosure in exchange for being excluded from practicing the invention for a limited period of time. (Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 922 (Fed.Cir.2004) (quoting Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 970 (Fed.Cir.2002)).  A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void; Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed.Cir.2000).  The purpose of the written description requirement] is to ensure that the scope of the right to exclude and does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods,"). Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations." Id. (citing Hyatt v. Boone, 146 F.3d 1348, 1353 (Fed.Cir. 1998)).  
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983). See MPEP 2163.06.
The written description requirement prevents applications from using the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 23-25, 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article by Chen et al. “Mesoporous silica nanoparticles capped with fluorescence-conjugated cyclodextrin for pH-activated controlled drug delivery and imaging”, IDS filed 04/29/2021.
Claim 23 is directed to mesoporous nanoparticle (MP-NP) loaded within its pores with at least one loaded pharmaceutically active agent; comprising at least one ligand baring boronic acid 

Claim 33 is directed to a composition comprising at least one mesoporous nanoparticle (MP-NP) loaded within its pores with at least one loaded pharmaceutically active agent; comprising at least one ligand bring boronic acid or derivative thereof on the surface of said pores chemically coordinated with at least one organic capping pharmaceutically active agent.

Chen teaches mesoporous silica nanoparticles (MSNs) capped with cyclodextrin for activated controlled drug delivery. Chen discloses functionalized mesoporous silica nanoparticles with excellent biocompatibility by using cyclodextrin as acid activated gatekeepers to cap the mesopores of mesoporous silica nanoparticles. Boronic acid derivative served as a linker to connect mesoporous silica nanoparticles and cyclodextrin. Boronic acid was grafted on the surface of the mesoporous silica nanoparticles. Due to the reversible pH-depended phenyboronates formed between 3-carboxy-5-nitrophenylboronic acid and b-cyclodextrin, this functionalized mesoporous silica nanoparticles showed excellent acid-sensitivity. At neutral aqueous, the functionalized mesoporous silica could accommodate the drug molecules because the mesopores were capped by the gatekeepers, while at acid intercellular environment, the gatekeeper would be removed to release the loaded drug due to the hydrolysis of phenyboronates. The acid-sensitive gatekeeper could control the release of the loaded-drug by the on-off of the pores. DOX-loaded functional mesoporous silica nanoparticles had enhanced tumor inhibition (see the entire document, and in particular, the abstract and conclusion). Conjugated cyclodextrin function as gatekeeper with the advantage that they are biocompatible and their molecular sizes are sufficient to cap the mesopores of MSNs to improve solubility and dispersity. When the conjugated cyclodextrin react with boronic acid modified MSNs, the mesopores of MSNs are capped with formed boronic acid esters. Doxorubicin (DOX) anticancer drug can be 
All the limitations of claims 23 and 33 are met by Chen that discloses the claimed MP-NPS (claim 23) and composition comprising MPNPs, i.e. freeze dried solution (claim 33). Cyclodextrin is a organic material.
Regarding the materials of MSNP as claimed by claim 24, Chen discloses silica MPNPs.
Regarding the loaded pharmaceutically active agent is anticancer as claimed by claim 25, Chen discloses DOX.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23-25, 27 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over the article by Chen et al. (“Mesoporous silica nanoparticles capped with fluorescence-conjugated cyclodextrin for pH-activated controlled drug delivery and .

Applicant Claims 
Claim 23 is directed to mesoporous nanoparticle (MP-NP) loaded within its pores with at least one loaded pharmaceutically active agent; comprising at least one ligand baring boronic acid or derivative thereof on the surface of said pores chemically coordinated with at least one organic capping pharmaceutically active agent. 

Claim 33 is directed to a composition comprising at least one mesoporous nanoparticle (MP-NP) loaded within its pores with at least one loaded pharmaceutically active agent; comprising at least one ligand bring boronic acid or derivative thereof on the surface of said pores chemically coordinated with at least one organic capping pharmaceutically active agent.


Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Chen teaches mesoporous silica nanoparticles (MSNs) capped with cyclodextrin for activated controlled drug delivery. Chen teaches functionalized mesoporous silica nanoparticles with excellent biocompatibility by using cyclodextrin as acid activated gatekeepers to cap the mesopores of mesoporous silica nanoparticles. Boronic acid derivative served as a linker to connect mesoporous silica nanoparticles and cyclodextrin. Boronic acid was grafted on the surface of the mesoporous silica nanoparticles. Due to the reversible pH-depended phenyboronates formed between 3-carboxy-5-nitrophenylboronic acid and b-cyclodextrin, this functionalized mesoporous silica nanoparticles showed excellent acid-sensitivity. At neutral aqueous, the functionalized mesoporous silica could accommodate the drug molecules because the mesopores were capped by the gatekeepers, while at acid intercellular environment, the gatekeeper would be removed to release the loaded drug due to the hydrolysis of 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Chen teaches cyclodextrin as a capping agent, and cyclodextrin is considered an organic agent, the reference does not explicitly teach organic pharmaceutically active agent as a capping agent. 
Yu teaches cyclodextrin conjugated with anticancer agent (paclitaxel) shows biocompatibility, and biodegradability to release the paclitaxel. The conjugate demonstrates significant superior efficacy in impeding tumor growth and prolonging life time of tumor bearing mice (see entire document, and in particular abstract and 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide MPNs loaded with anticancer agent and the mesopores are capped with cyclodextrin as taught by Chen, and further conjugate anticancer agent to the capping cyclodextrin as taught by Yu. One would have been motivated to do so because Yu teaches that cyclodextrin conjugated with anticancer agent shows biocompatibility, and biodegradability to release anticancer agent, and further demonstrates significant superior efficacy in impeding tumor growth and prolonging life time of tumor bearing mice. One would reasonable expect formulating MSNs loaded with anticancer agent in the mesopores and capped with composition comprising anticancer agent wherein the cap is biocompatible and biodegradable and provides superior anticancer affect, and along with the loaded anticancer agent, superior efficacy in impeding tumor growth is successfully achieved.  
The limitations of both claims 23 and 33 are taught by combination of the cited references.
Regarding the materials of MSNP as claimed by claim 24, Chen teaches silica MPNPs.
Regarding the loaded pharmaceutically active agent is anticancer as claimed by claim 25, this is taught by Chen.
Regarding the capping pharmaceutically active agent is anticancer as claimed by 
Regarding the triggered and simultaneous controlled release as claimed by claims 31 and 32, it is expected from the MP-NP taught by combination of the cited references because Chen combined with Yu teaches pH sensitivity of the MP-NP and the release of the loaded drug simultaneously with the capping material that include another anticancer drug. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention. the MP-NP taught by the combination of the cited references that have all the ingredients as claimed, is expected to have the same property and function.

Response to Arguments
Applicant’s arguments with respect to claim(s) 23-35, 27, 31-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./